DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: In claim 1, line 10, the word “batter” should be corrected to – battery – for a typo mistake.
Allowable Subject Matter
Claims 1-8 allowed.
The closest relevant art is Van der Smissen et al (4,807,614) wherein Smissen et al disclose a protective hood or respirator having a section made of transparent material including an inner half-mask with a breathing air inlet and an exhalation valve for admitting breathing air (Abstract).  Smissen et al further disclose the protective hood/respirator comprising an inner half-mask with an inlet opening which opens into the inner space of the hood/respirator and through which the person wearing the hood/respirator can inhale the air; and exhalation occurs via an exhalation valve which starts at the inner half-mask and opens to the ambient (col. 1, lines 27-32).  Smissen et al show in Figure 3b that the hood/respirator inner half-mask (2) is provided with an inhalation valve (4) which opens into the intermediate space between the hood/respirator (1) and the head of the wearer and makes possible a flow from the hood space into the interior of the half-mask (3), wherein the half-mask (3) further includes an exhalation valve (5) leading to the ambient.  It is further shown in Figure 3b that the exhalation valve (5) communicates directly with the ambient thereby completely bypassing the filter piece (2).  A band (8) tightly seats the half-mask (3).  A tying cord (9) provides a sealing closure of the hood/respirator (1) in the neck region of he wearer and is led through an eyelet (10) (col. 3, line 57 through col. 4, line 2).
Smissen et al disclose the inhalation is controlled by the inhalation valve (4) and the exhalation is controlled by the exhalation valve (5), and not a dual-controller to control the fan of the inhalation device and the fan of the exhalation device such that the inhalation controller is coupled to the inhalation fan wherein the inhalation fan introduces air through the air inlet and pushes the air toward the inlet opening; and the exhalation controller controls the operation of the exhalation fan such that the exhalation fan introduces air from the second opening, and discharges the air to the exhaust vent.
5.	Claims 1-8 of this instant patent application differ from the disclosure of Smissen et al in that the inhalation and exhalation filtering mask specifically comprises a mask body, being made of non-breathable material, having a first opening and a second opening configured on its middle portion; the first opening and the second opening are positioned one above the other; the mask body is configured with a first connecting base on its first opening, and a second connecting base on its second opening; an inhalation device, configured on the front side of the mask body, covering the first opening, so that air can flow from the front side of the mask body, passing through the inhalation device, and flow to the rear side of the mask body; the inhalation device comprises a first shell body, a first front cover, a first fan, a first controller and a first battery; the first shell body is configured on the front side of the mask body, and the first shell body is attached to the first connecting base through threaded connection; the first front cover is configured on the front side of the first shell body, and is attached to the first shell body through threaded connection; the first front cover is provided with a plurality of air inlets; the first fan is configured inside the first shell body; the first controller and the first battery are configured on the first front cover; the first controller is coupled to the first fan; the first battery is coupled to the first controller; the first controller controls the operation of the first fan, so that the first fan will introduce air through the air inlets and will push the air toward the first opening; an exhalation device, configured on the front side of the mask body; the exhalation device covers the second opening, so that air can flow from the rear side of the mask body, passing through the exhalation device, and flow to the front side of the mask body; the exhalation device comprises a second shell body, a second front cover, a second fan, a second controller and a second battery; the second shell body is configured on the front side of the mask body and is attached to the second connecting base through threaded connection; said second front cover is configured on the front side of the second shell body, and is attached to the second shell body through threaded connection; the second front cover is provided with a plurality of exhaust vents; the second fan is configured inside the second shell body; the second controller and the second battery are configured on the second front cover; the second controller is coupled to the second fan; the second battery is coupled to the second controller; the second controller controls the operation of the second fan, so that the second fan will introduce air from the second opening, and discharge the air to the exhaust vents; a first filtering structure, configured on the front side of the first fan, so as to filter the air flowing to the rear side of the mask body; and a second filtering structure, configured on the rear side of the second fan, so as to filter the air flowing to the front side of the mask body.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        May 06, 2022